 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                EASTERN DIVISION
11   ALBERTO RAY CHAVEZ,                    )   Case No. 5:20-cv-01229-GW (JDE)
                                            )
12                                          )
                        Petitioner,         )   ORDER ACCEPTING FINDINGS
13                                          )
                                            )   AND RECOMMENDATION OF
                   v.                       )   UNITED STATES MAGISTRATE
14                                          )
     RAYMOND MADDEN,                        )
                                                JUDGE
15                                          )
                        Respondent.         )
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records and files
18   herein, including the Petition (Dkt. 1), the Answer to the Petition and
19   supporting records (Dkt. 6, 7), and the Report and Recommendation of the
20   United States Magistrate Judge (Dkt. 9). No party filed timely objections to the
21
     Report and Recommendation. The Court accordingly accepts the findings and
22
     recommendation of the Magistrate Judge.
23
           IT IS THEREFORE ORDERED that judgment be entered denying the
24
     Petition and dismissing this action with prejudice.
25
26   Dated: May 19, 2021 ______                  ______________________________
                                                 GEORGE H. WU
27
                                                 United States District Judge
28
